EXHIBIT 10.27

 

LOAN MODIFICATION AGREEMENT DATED AUGUST 24, 2005 BETWEEN THE REGISTRANT AND
SILICON VALLEY BANK

 

LOAN MODIFICATION AGREEMENT

 

This LOAN MODIFICATION AGREEMENT (this “Modification”) is entered into as of
August 24, 2005 by and between Kana Software, Inc. (the “Borrower”) and Silicon
Valley Bank (“Bank”).

 

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, an Amended and Restated Loan and Security Agreement dated July 10,
2000, as amended or modified from time to time (the “Loan Agreement”). The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Ten Million Dollars ($10,000,000). The Loan
Agreement has been modified pursuant to, among other documents, a Loan
Modification Agreement dated December 28, 2001, pursuant to which, among other
things, the Committed Revolving Line was decreased to Three Million Dollars
($3,000,000). The Loan Agreement was further modified pursuant to, among other
documents, a Loan Modification Agreement, dated November 22, 2002, pursuant to
which, among other things, the Committed Revolving Line was increased to Five
Million Dollars ($5,000,000). Defined terms used but not otherwise defined
herein shall have the same meanings as set forth in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in the Intellectual Property
Security Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations, shall be
referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A. Modifications to Loan Agreement.

 

  (1) Subsection (a) of Section 2.3 entitled “Interest Rate, Payments” is hereby
amended to read as follows:

 

“(a) Interest Rate. Advances accrue interest on the outstanding principal
balance at a per annum rate of 0.5 percentage points above the Prime Rate; until
July 1, 2005, on which date Advances shall commence to accrue interest on the
outstanding principal balance at a per annum rate of 1.0 percentage point above
the Prime Rate. Commencing on September 30, 2005, if Borrower maintains at least
$13,000,000 in unrestricted cash on its balance sheet on that date and at all
times thereafter, Advances shall accrue interest on the outstanding principal
balance at a per annum rate of the Prime Rate.”

 

  (2) Section 6.11 “Minimum Unrestricted Cash on Balance Sheet” is hereby
amended to read as follows:

 

“6.11. Minimum Unrestricted Cash on Balance Sheet. Borrower shall maintain at
least $11,000,000 in unrestricted cash on its balance sheet at all times and
tested monthly; until September 30, 2005, at which date and at all times
thereafter



--------------------------------------------------------------------------------

Borrower shall maintain at least $13,000,000 in unrestricted cash on its balance
sheet, tested monthly.

 

  (3) Section 6.12 of the Loan Agreement is modified to read in its entirety as
follows:

 

6.12. Minimum EBITDA. Borrower shall not permit EBITDA, for the fiscal quarter
to be less than the amount set forth below opposite such period:

 

Quarter Ending

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 30, 2005 only

   $ 0

 

Provided that Borrower’s loss for the fiscal quarter ending June 30, 2005 does
not exceed One Million Nine Hundred Thousand Dollars ($1,900,000), compliance
with this Section 6.12 shall not be required. Further, this Section 6.12 shall
be deleted in its entirety commencing with the fiscal quarter ending September
30, 2005.

 

  (4) Section 6.10 of the Loan Agreement (Compensating Balances) is hereby
amended to replace the dollar amount of “$7,000,000” in the first line thereof
with the dollar amount of “$8,000,000.”

 

  (5) The Compliance Certificate attached as Exhibit D to the Loan Agreement is
hereby deleted in its entirety and replaced with the Compliance Certificate
attached hereto as EXHIBIT A.

 

B. Waiver of Covenants.

 

  (1) Bank hereby waives Borrower’s compliance with (A) the reporting
requirements contained in Section 6.2(a)(i) (delivery of monthly balance sheet
and income statement) for the months ending May through September 2005 only; (B)
the reporting requirement contain in Section 6.2(b) (delivery of compliance
certificate) for the month ending June 2005 only; and (C) the reporting
requirement contained in Section 6.2(a)(ii) (delivery of audited annual
financial statements) for the fiscal year ended December 31, 2004 only, provided
that such audited statements are to be delivered to Bank not later than August
31, 2005.

 

Bank’s agreement to waive the above-described defaults (1) in no way shall be
deemed an agreement by Bank to waive Borrower’s compliance with the above
described covenants as of all or any other dates and (2) shall not limit or
impair Bank’s right to demand strict performance of this covenant as of all
other dates and (3) shall not limit or impair Bank’s right to demand strict
performance of all other covenants as of any date.

 

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

5. BORROWER REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants as follows (both before and after giving effect to the effectiveness of
this Modification): (i) no Event of Default has occurred and is continuing under
the Loan Agreement (or would result from the transactions contemplated by this
Modification) other than the Existing Default; (ii) Borrower’s execution,
delivery and performance of the Loan Agreement, as modified by this
Modification, have been duly authorized by all necessary corporate action and do
not and will not require any registration with, consent or approval of, or
notice to or action by, any person (including any governmental authority) in
order to be effective and enforceable; (iii) the Loan Agreement, as modified by
this Modification, constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) each of the
representations and warranties set forth in Section 5 of the Loan Agreement is
true, correct and complete as of the date hereof (except to the extent such



--------------------------------------------------------------------------------

representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete as of such
other date).

 

6. NO DEFENSES OF BORROWER. Borrower agrees that, as of the date hereof, it has
no defenses against payment of any of the Obligations. Borrower acknowledges
that it is liable for all Obligations and all other obligations under the Loan
Documents.

 

7. PAYMENT OF LOAN FEE. Borrower shall pay Bank a fee in the amount of Five
Thousand Dollars ($5,000) (“Loan Fee”) plus all out-of-pocket fees, including
reasonable legal fees.

 

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties and agreements, as set forth in the Loan Documents. Except as
expressly modified pursuant to this Modification, the terms of the Loan
Documents remain unchanged and in full force and effect. Bank’s agreement to
modifications to the existing Obligations pursuant to this Modification in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Modification shall constitute a satisfaction of the Obligations.
It is the intention of Bank and Borrower to retain as liable parties all makers
and endorsers of Loan Documents, unless the party is expressly released by Bank
in writing. Unless expressly released herein, no maker, endorser, or guarantor
will be released by virtue of this Modification. The terms of this paragraph
apply not only to this Modification, but also to all subsequent loan
modification agreements.

 

9. CONDITIONS. The effectiveness of this Modification is conditioned upon
payment of the Loan Fee and execution and delivery by Borrower of this
Modification.

 

IN WITNESS WHEREOF, each of the parties has caused this Loan Modification
Agreement to be executed by one of its representatives thereunto duly
authorized, as of the date first above written.

 

BANK:       BORROWER: SILICON VALLEY BANK       KANA SOFTWARE, INC.

By:

 

/s/ Nick Tsiagkas

     

By:

 

/s/ John Thompson

Name:

 

Nick Tsiagkas

     

Name:

 

John Thompson

Title:

 

Relationship Manager

     

Title:

 

Chief Financial Officer